Citation Nr: 1435956	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to April 21, 2010 for the grant of service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to October 1999, from January 2002 to December 2002, and from March 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO in Philadelphia, Pennsylvania.  

The appeal was certified to the Board by the RO in St. Petersburg, Florida.  

An April 2014 Report of General Information indicated that the Veteran no longer wanted a Board hearing on his appeal.  Hence the Veteran's earlier request for a videoconference hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The virtual VA folder was also reviewed.  



FINDINGS OF FACT

1.  The disability picture associated with the service-connected PTSD is shown to more nearly approximate total occupational and social impairment.   

2.  On April 21, 2010, VA received an online VA Form 21-526, Veteran's Application for Compensation and/or Pension, wherein the Veteran requested service connection for PTSD.  No formal or informal claim is shown prior to this date.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 100 percent rating for the service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of an effective date earlier that April 21, 2010, the date of claim, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in granting a 100 percent rating for the service-connected PTSD, a discussion as to how VA complied with VCAA is not necessary as concerns this issue.  

The claim for an earlier effective date is a downstream issue in that it arose from the initial grant of service connection for PTSD.  As service connection, an initial rating, and an effective date were assigned, the notice requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  

Regardless, the Board notes that, in April 2010, prior to the rating decision in question, VA notified the Veteran of the evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied it duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and private medical records.  

Information in the record indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  The virtual folder contains the award letter and associated decision, but there is no indication that complete SSA records were requested. 

The Board acknowledges that in certain circumstances, a claim filed with SSA will be considered a claim for death benefits.  See 38 C.F.R. § 3.153 (2013).  SSA records, however, are not pertinent to the determination of when an original compensation claim was received and thus, the Board declines to remand for such records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Further, as will be explained, there is no dispute as to when the original claim for compensation was received and the appeal for an earlier effective date must be denied as a matter of law.  Thus, additional development is not needed.  See 38 C.F.R. § 3.159 (2013).


Analysis

In September 2010, the RO granted service connection for PTSD and assigned a 70 percent rating from April 21, 2010.  The Veteran disagreed with the rating and the effective date and subsequently perfected this appeal.  

Evaluation for PTSD

In his October 2010 Notice of Disagreement, the Veteran argued that he was entitled to a 100 percent schedular rating.  He noted that he had a pattern of grossly inappropriate behavior, a persistent danger of hurting himself and others, and an intermittent inability to perform activities of daily living.  

The Veteran also noted that he had assaulted over 30 individuals, including the police, and that the PTSD impacted his life in almost every area to the point where he had no friends, family, home or job.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

The symptoms listed in Diagnostic Code 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran underwent an initial VA PTSD examination in August 2010.  At that time, he reported taking Citalopram, Adderall and Xanax and having some easing of his anger and anxiety with the medication.  He reported having significant problems with stomach discomfort, headaches, insomnia, combat-related nightmares, restlessness, worrying, panic, anger and rage, violent acting out, guilt feelings, depressed mood, suicidal thoughts, impaired concentration and short-term memory functioning, and work dysfunction.

The Veteran reported that he had been arrested for assault, possession of a handgun, harassment and three DUI's (driving under the influence).  He described having a close relationship with his mother, but being alienated from the rest of his family and having no close friends.  He also described 2 aborted suicide attempts and a history of numerous fighting incidents or altercations with others.  He reported alcohol abuse with a significant reduction in drinking in recent months.  

On examination, the Veteran was clean and casually dressed.  Psychomotor activity was fatigued and tense.  His affect was constricted, and his mood was anxious and dysphoric.  Attention tasks were not administered as he has experienced significant problems with concentration and attention.  Thought processes were unremarkable, but he reported frequent ruminations or worrying and a frequent focus on military experiences.  There were no delusions or hallucinations.  He had sleep impairment.

The Veteran understood that he had a problem and understood the outcome of his behavior.  However, he exhibited inappropriate behavior and had a history of severe anger control problems.  There were no suicidal or homicidal thoughts present.  Impulse control was described as fair but the examiner noted that he had experienced episodes of violent behavior/fighting, spending sprees, and sexual acting out.  Recent and immediate memory was mildly impaired.  

The degree of severity of the PTSD symptoms based on psychometric data was noted to be severe.  

The Veteran's Axis I diagnosis was that of PTSD, chronic; depressive disorder, not otherwise specified; impulse control disorder, not otherwise specified; and alcohol abuse.  The Global Assessment of Functioning (GAF) scale score was reported as 50, which indicated serious symptoms.  

The VA examiner stated that the Veteran presented with severe anxiety, mood and related symptoms and severe problems in emotional, social/interpersonal, and occupational functioning.  In the psychiatric summary, the examiner stated that the Veteran's PTSD has been associated with severe emotional distress, severe relational conflicts, and severe work dysfunction.  

In addressing the effects of PTSD on occupational and social functioning, the examiner stated that there was total occupational and social impairment due to PTSD signs and symptoms.  

The SSA decision shows that the Veteran was found to be totally disabled as of March 2010 due to his PTSD.  It was noted that he was severely limited in his ability to interact with the public, coworkers and supervisors; to deal with work stress; to maintain attention and concentration; to behave in an emotionally stable manner; to relate predictably in social situations; and to demonstrate reliability.  

A December 2010 statement from a private psychologist indicated that he continued to treat the Veteran and that it was apparent that he demonstrated a significant level of impairment in all areas of functioning.  He discussed the Veteran's symptoms and noted that the Veteran was at times able to develop insight, but always after the fact.  He reacted instinctively with little or no thought to the consequences and this had resulted in involvement with the criminal justice system and strained his personal relationships, resulting in isolation.  

The psychologist noted that the Veteran's impulsivity would continue to cause him difficulties in social, emotional, and daily adaptive functioning.  He also had difficulty with concentration, which led to a lack of consistency in all areas of his life.  

The submitted Court documents showed that the Veteran was arrested in January 2011 for an incident involving his girlfriend.  The charges included those of simple assault, recklessly endangering another person, terroristic threats and harassment.  

An August 2011 statement from the Veteran's private psychiatrist indicated that the Veteran's history was one where he was able to achieve academically, but was not able to deal with the rigors and demands of an employment setting.  It was noted that the Veteran had some difficult times, but had also made some progress during the past year and was going to pursue a Master's degree.

The Veteran submitted numerous lay statements in support of his claim.  These statements were written by his mother, father, and former girlfriends and described his employment and social difficulties by providing examples of his erratic, impulsive, and sometimes disruptive and violent behavior.  

In considering the merits of the claim, the Board acknowledges that the record noted diagnoses of Axis I disorders in addition to PTSD.  The VA examiner did not differentiate the symptoms, but did state that the Veteran presented with combat-related PTSD, a related mood disorder, a disorder of impulse control and a history of alcohol abuse.  

Under the circumstances of this case, the Board will attribute all impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).

On review, the overall evidence, to include medical records, lay statements, employment and court documents, indicate severe symptoms and dysfunction related to the service-connected PTSD.  The Veteran exhibited inappropriate behavior in both work and social settings, and there appeared to be a danger of hurting others as he has acted violently on several occasions.  He had multiple failed relationships and had essentially alienated himself from others.  With the exception of his mother, he had limited or no contact with his family.  

As noted, the VA examiner indicated that there was total occupational and social impairment due to the Veteran's symptoms.  The Board acknowledges that more recent VA treatment records indicated some improvement in GAF scores and suggested he was taking college courses and attempting to get accommodations for LSAT testing.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for the assignment of an initial 100 percent rating.  Staged ratings are not warranted during the appeal period.  See Fenderson.  


Effective date for service connection for PTSD

The Veteran generally contends that he has had PTSD symptoms since he was discharged from his last period of service in 2003.  In his Notice of Disagreement, he argued that he wanted an effective date between the time he returned from Iraq and 2006, when he was diagnosed with PTSD.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The evidence of record shows that the Veteran was discharged from his last period of active duty on August 22, 2003.  On April 21, 2010, VA received an online VA Form 21-526, Veteran's Application for Compensation and/or Pension, wherein he requested service connection for PTSD.  A formal or informal claim is not shown prior to this date.  

On review, the facts are not in dispute.  That is, an original claim for compensation (requesting service connection for PTSD) was not received until April 21, 2010, which is more than one year following the Veteran's discharge from his last period of active duty.  

In summary, the correct effective date for service connection for PTSD is April 21, 2010, the date that the Veteran's original claim for compensation was received.  

As the applicable law and regulatory provisions are clear on this matter, entitlement to an effective date prior to April 21, 2010 for service connection for PTSD must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An initial 100 percent rating for the service-connected PTSD is granted, subject to the regulations governing the award of monetary benefits.  

The claim for an effective date prior to April 21, 2010, for the grant of service connection for PTSD is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


